UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

NIKOLAY BARANYUK,
Petitioner,

v.
                                                                      No. 96-1660
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order of the
Board of Immigration Appeals.
(A16-070-662)

Submitted: December 12, 1996

Decided: December 23, 1996

Before MURNAGHAN, NIEMEYER, and LUTTIG,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Eugenia Ordynsky, Ellicott City, Maryland, for Petitioner. Frank W.
Hunger, Assistant Attorney General, Ellen Sue Shapiro, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Nikolay Baranyuk petitions for review of a final order of the Board
of Immigration Appeals (Board) denying his application for asylum
and withholding of deportation. Because substantial evidence sup-
ports the Board's decision, we affirm.

Baranyuk, a Ukraine native and Russian citizen, entered the United
States as a crewman with an Immigration and Naturalization Service
(INS) authorization to remain in the United States for a period not to
exceed twenty-nine days. After Baranyuk jumped ship and failed to
depart the United States when and as required, the INS issued an
Order to Show Cause charging Baranyuk with deportability based on
his remaining in the United States in violation of law. Baranyuk filed
an application for asylum and withholding of deportation. Following
a hearing, the Immigration Judge (IJ) issued a decision denying the
request for asylum and withholding of deportation, but granting vol-
untary departure. The IJ designated Russia as the country of deporta-
tion. The Board dismissed Baranyuk's timely appeal, finding that he
had not met the evidentiary burden necessary to establish entitlement
to asylum and withholding of deportation. Baranyuk timely petitioned
this court for review of the Board's order.

Factual determinations regarding an alien's statutory eligibility for
asylum are reviewed for substantial evidence. INS v. Elias-Zacarias,
502 U.S. 478, 481 (1992). The standard is extremely deferential,
requiring a reviewing court to uphold the Board's denial unless an
alien demonstrates that the evidence presented "was so compelling
that no reasonable factfinder could fail to find the requisite fear of
persecution." Id. at 483-84.

To be eligible for a discretionary grant of asylum, an alien must
demonstrate that he has been persecuted, or has a well-founded fear

                    2
of persecution, in his native country on account of race, religion,
nationality, membership in a particular social group, or political opin-
ion. 8 U.S.C.A. §§ 1101(a)(42)(A), 1158 (West Supp. 1996);
Huaman-Cornelio v. BIA, 979 F.2d 995, 999 (4th Cir. 1992). The
well-founded fear standard contains both a subjective and objective
component. INS v. Cardoza-Fonseca, 480 U.S. 421, 430-31 (1987).
The subjective element requires that the alien's fear be genuine.
Figeroa v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective com-
ponent requires credible, direct, and specific evidence supporting a
reasonable fear that the petitioner faces persecution. Id.; Huaman-
Cornelio v. BIA, 979 F.2d at 999. Mere assertions of possible fear are
insufficient. Rodriguez-Rivera v. INS, 848 F.2d 998, 1002 (9th Cir.
1988). If an applicant establishes past persecution, he is presumed to
have a well-founded fear of future persecution rebuttable by evidence
establishing a change in country conditions such that any fear of
future persecution is no longer objectively reasonable. 8 C.F.R.
§ 208.13(b)(1)(i).

Baranyuk asserts that based on the evidence of record, the Board
erred in concluding that he has not demonstrated a well-founded fear
of past persecution in Russia, and in finding that the presumption of
a well-founded fear of future persecution in Russia, even if applica-
ble, had been adequately rebutted based on a change in country condi-
tions. We find, however, that substantial evidence supports the
Board's affirmance of the IJ's finding that Baranyuk failed to meet
his statutory burden.

Specifically, Baranyuk failed to demonstrate a reasonable possibil-
ity of persecution on account of race, religion, nationality, member-
ship in a particular social group, or political opinion, based on his
witnessing and reporting of illegal activities by other crew members,
and the physical abuse and verbal threats he experienced as a result
thereof. See M.A. v. INS, 899 F.2d 304, 311 (4th Cir. 1990) (en banc)
(quoting INS v. Stevic, 467 U.S. 407, 424-25 (1984)). Moreover, we
find that the Board's determination that a presumption of a well-
founded fear of future persecution in Russia, even if applicable, was
adequately rebutted based on the substantial political, legal, and social
changes in Russia, as demonstrated by evidence submitted by the
INS, and by Baranyuk's testimony as to those changes.

                    3
Baranyuk also claims on appeal that the Board erred in denying
him withholding of deportation. However, because Baranyuk failed to
meet the less stringent burden of proof required for asylum, this court
need not decide whether he is eligible for withholding of deportation
under 8 U.S.C.A. § 1253(h) (West Supp. 1996). Rivera-Cruz v. INS,
948 F.2d 962, 969 (5th Cir. 1991).

We therefore affirm the decision of the Board of Immigration
Appeals and deny the petition for review. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the Court and argument would not aid the deci-
sional process.

AFFIRMED

                    4